


109 HR 5557 IH: To promote the humane treatment of farm

U.S. House of Representatives
2006-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5557
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2006
			Mr. Shays (for
			 himself and Mr. DeFazio) introduced
			 the following bill; which was referred to the
			 Committee on Government
			 Reform, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To promote the humane treatment of farm
		  animals.
	
	
		1.Short titleThis Act may be cited as the Farm
			 Animal Stewardship Purchasing Act.
		2.Findings and
			 declaration of policy
			(a)FindingsCongress
			 finds the following:
				(1)More humane treatment of livestock
			 minimizes needless suffering, results in safer and better working conditions
			 for persons engaged in the animal agricultural industry, brings about
			 improvement of products, and generates other benefits for producers,
			 processors, consumers, public health, and the environment, which expedite an
			 orderly flow of livestock products in interstate and foreign commerce.
				(2)The Federal Government can lead by example
			 in the marketplace and encourage more humane practices by purchasing products
			 derived from livestock raised more humanely.
				(b)Declaration of
			 policyIt is the policy of
			 the United States that the raising of livestock, including pigs, cattle,
			 chickens, turkeys, ducks, geese, goats, horses, mules, sheep, rabbits,
			 ostriches, emus, rheas, and other non-aquatic animals used, or intended for
			 use, as food or fiber or to produce food or fiber, shall be carried out only by
			 methods that promote animal welfare.
			3.Humane methods
			 for federal procurement
			(a)In
			 generalThe Federal
			 Government may not purchase any product derived from a covered animal used or
			 intended for use as food or fiber or to produce food or fiber unless such
			 covered animal is raised in compliance with subsection (b).
			(b)ComplianceA
			 covered animal is raised in compliance with this subsection only if the method
			 of raising such covered animal provides—
				(1)adequate shelter
			 which allows sufficient space for the covered animal to stand, lie down, get
			 up, walk, move his or her head freely, rest, and turn around completely and
			 fully extend all limbs or wings without touching any part of an
			 enclosure;
				(2)daily access to
			 adequate food and water sufficient to ensure the health and well-being of the
			 covered animal without forced feeding or feed withdrawal; and
				(3)adequate
			 veterinary care, including prompt treatment or humane euthanasia of a sick or
			 injured covered animal.
				4.ExemptionsNothing in this Act shall apply to a covered
			 animal—
			(1)during lawful
			 transport;
			(2)in lawful rodeo
			 exhibitions, State or county fair exhibitions, or other similar
			 exhibitions;
			(3)in lawful
			 scientific or agricultural research; or
			(4)while undergoing
			 an examination, test, treatment, or operation for veterinary purposes to
			 improve the well-being of such covered animal.
			5.Covered animal
			 definedIn this Act, the term
			 covered animal means any non-aquatic farm animal, including a
			 pig, head of cattle, chicken, turkey, duck, goose, goat, horse, mule, sheep,
			 rabbit, ostrich, emu, or rhea.
		6.Effect on other
			 lawsNothing in this Act shall
			 modify, limit, or repeal any law in effect upon the date of the enactment of
			 this Act or preempt any State or local law.
		7.Effective
			 dateThis Act shall take
			 effect on the date that is two years after the date of the enactment of this
			 Act.
		
